Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Carswell seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2241 (2006) petition for a writ of habeas corpus without prejudice for failure to comply with the filing fee order. On appeal, we confine our review to issues raised in the Appellant’s brief. See 4th Cir. Rule 34(b). Carswell’s brief fails to challenge the district court’s dispositive conclusion that he failed to pay the filing fee for his § 2241 petition. Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

AFFIRMED.